PNG
    media_image1.png
    178
    750
    media_image1.png
    Greyscale

HAUG PARTNERS LLP745 FIFTH AVENUE - 10th FLOORNEW YORK NY NEW YORK 10151

In re Application of	PETITION TO WITHDRAW 
AN IMPROPER ABANDOMENT
Burkard et al.Serial No.: 13/135,250
Filed:  June 29, 2011
Attorney Docket No.:  247004-203.1
Applicant’s June 17, 2021 petition under 37 C.F.R. § 1.181 requesting withdrawal of the abandonment mailed: June 9, 2021 is under consideration. 

BACKGROUND

A “Non-Final office” action was mailed on July 8, 2020 rejecting claims 20-22; and 24-37 as being obvious. 

It is noted that there were multiple prior non-final office actions of record prior to the July 8, 2020 office action.

Applicant responded by paying for a three month period of extension and filing a “Notice of Appeal” on January 7, 2021, within the six month deadline for response. 
The Notice of Appeal set a “two month” period for response with up to five month of extensions available (deadline: August 7, 2021).
A “Notice of Abandonment” was mailed on June 9, 2021, asserting 
“Applicant’s failure to timely file a response to the Office letter mailed on July 8, 2020. “
This June 17, 2021 Petition to Withdraw the Abandonment as being improper is under consideration. 
DISCUSSION:
Petitioner argues that the Abandonment was improper for the following rationale: 
The notice of abandonment dated June 9, 2021 says that no response was filed to the Office action dated July 8, 2020 and that this application is therefore abandoned for failure to timely file a proper reply. The shortened statutory deadline for answering the Office action was October 8, 2020, extendable to January 8, 2021. 
The applicant filed a notice of appeal on January 7, 2021 with a request for a three-month extension of time. (As proof of this, the notice of appeal, request for extension of time, and electronic acknowledgement receipt are attached to this petition.) The applicant therefore respectfully submits that a proper reply to the Office action was timely filed.
Moreover, the deadline for submitting an appeal brief (or otherwise filing an office action reply with an RCE) was March 7, 2021, extendable to August 7, 2021, and this deadline has not yet passed.
Petitioner’s argument is persuasive. 
Pursuant to MPEP § 1204 II. and 37 CFR §41.31(a)(1) “[a] notice of appeal may be filed after any of the claims has been twice rejected, regardless of whether the claim(s) has/have been finally rejected”
Accordingly, applicants’ timely filing of a “Notice of Appeal” on .January 7, 2021,  after the claims had been “twice rejected”,  constituted a proper a response to the Office letter mailed on July 8, 2020..
Thus, the mailing of the “Notice of Abandonment” on June 9, 2021 was improper.
Additionally, as pointed out by the petitioner, the deadline for submitting an appeal brief or other applicant response is due August 7, 2021 (with extensions) 














DECISION

Petition to Withdraw the Abandonment is GRANTED  
The Abandonment should be VACATED. .  
Should there be any questions with respect to this action, please contact the examiner or Bennett Celsa, by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450, or by telephone at 571-272-0807 or by facsimile transmission at Office general facsimile number, 571-273-8300.

/DANIEL M SULLIVAN/
Director, Technology Center 1600